Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $11,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: The verdict of the jury was inadequate. (Appeal from judgment of Monroe 'Trial Term, for plaintiff in an automobile negligence action; also appeal from order denying plaintiff’s motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.